Title: From George Washington to Lafayette, 15 August 1786
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de

 

My Dr Marqs
Mount Vernon 15th Augt 1786.

I will not conceal that my numerous correspondencies are daily becoming irksome to me; yet I always receive your letters with augmenting satisfaction, and therefore rejoice with you in the measures which are likely to be productive of a more frequent intercourse between our two nations. Thus, motives of a private as well as of a public nature conspire to give me pleasure, in finding that the active policy of France is preparing to take advantage of the supine stupidity of England, with respect to our commerce.
While the latter by its impolitic duties & restrictions is driving our Ships incessantly from its harbours; the former seems by the invitations it is giving to stretch forth the friendly hand to invite them into its Ports. I am happy in a conviction that there may be established between France & the U.S., such a mature intercourse of good offices & reciprocal interests as cannot fail to be attended with the happiest consequences. Nations are not influenced as individuals may be, by disinterested friendships: but when it is their interest to live in amity, we have little reason to apprehend any rupture. This principle of union can hardly exist in a more distingushed manner between two Nations, than it does between France & the United States. There are many articles of manufacture which we stand absolutely in need of & shall continue to have occasion for so long as we remain an agricultural peoples, which will be while lands are so cheap & plenty, that is to say, for ages to come. In the meantime we shall have large quantities of timber, fish, oil, wheat, Tobo, rice, Indigo &c. to dispose of: Money we have not. Now it is obvious that we must have recourse for the Goods & manufactures we may want, to the nation which will enable us to pay for them, by receiving our Produce in return. Our commerce with any of the great manufacturing Kingdoms of Europe will therefore be in proportion to the facility of making remittance, which such manufacturing nation may think proper to afford us. On the other hand, France has occasion for many of our productions & raw materials—let her judge whether it is most expedient to receive them by direct importation & to pay for them in goods; or to obtain them thro’ the circuitous channel of Britain & to pay for them in money as she formerly did.

I know that Britain arrogantly expects we will sell our produce whereever we can find a Market & bring the money to purchase goods from her; I know that she vainly hopes to retain what share she pleases in our trade, in consequence of our prejudices in favor of her fashions & manufactures; but these are illusions which will vanish & disappoint her, as the dreams of conquest have already done. Experience is constantly teaching us that these predilections were founded in error. We find the quality & price of the French goods we receive in many instances, to be better than the quality & price of the English. Time & a more thorough acquaintance with the business may be necessary to instruct your Merchants in the choice & assortment of Goods necessary for such a country. As to an ability for giving credit, in which the English merchants boast a superiority, I am confident it would be happy for America if the practice could be entirely abolished.
However unimportant America may be considered at present, & however Britain may affect to despise her trade, there will assuredly come a day when this country will have some weight in the scale of Empires. While connected with us as Colonies only, was not Britain the first power in the World? Since the dissolution of that connexion, does not France occupy the same illustrious place? Your successful endeavours my Dr Marqs, to promote the interests of your two Countries (as you justly call them) must give you the most unadulterated satisfaction: be assured the measures which have been lately taken with regard to the two Articles of Oil & Tobacco, have tended very much to endear you to your fellow Citizens on this side of the Atlantic.
Altho’ I pretend to no peculiar information respecting commercial affairs, nor any foresight into the scenes of futurity; yet as the member of an infant-empire, as a Philanthropist by character, and (if I may be allowed the expression) as a Citizen of the great republic of humanity at large; I cannot help turning my attention sometimes to this subject. I would be understood to mean, I cannot avoid reflecting with pleasure on the probable influence that commerce may here after have on human manners & society in general. On these occasions I consider how mankind may be connected like one great family in fraternal ties—I endulge a fond, perhaps an enthusiastic idea, that as the world is evidently much less barbarous than it has been, its melioration must still be progressive—that nations are becoming

more humanized in their policy—that the subjects of ambition & causes for hostility are daily diminishing—and in fine, that the period is not very remote when the benefits of a liberal & free commerce will, pretty generally, succeed to the devastations & horrors of war. Some of the late treaties which have been entered into, & particularly that between the King of Prussia & the U[nite]d States, seem to constitute a new era in negotiation, & to promise the happy consequences I have just now been mentioning.
But let me ask you My Dr Marquis, in such an enlightened, in such a liberal age, how is it possible the great maritime powers of Europe should submit to pay an annual tribute to the little piratical States of Barbary. Would to Heaven we had a navy able to reform those enimies to mankind, or crush them into nonexistence.
I forbear to enter into a discussion of our domestic Politics, because there is little interesting to be said upon them, & perhaps it is best to be silent, since I could not disguise or palliate where I might think them erroneous. The British still hold the frontier Posts, & are determined to do so. The Indians commit some trifling ravages, but there is nothing like a general or even open war. You will have heard what a loss we have met with by the death of poor Genl Green. General McDougal & Colo. Tilghman are also dead.
It is a great satisfaction to have it in my power to pay some attention to Monsr Du Plessis, by whom I had the happiness of receiving your last letter: he is now at Mount Vernon on his way to Georgia.
You will see by the length to which I have extended this letter, that I can never find myself weary of conversing with you. Adieu, my Dr Marqs—Mrs Washington & the family desire to be most respectfully presented to Mad[am]e de la Fayette—to whom, I pray you also to offer my very best homage; & to believe that I am, My Dr Marqs &c. &c. &c.

G: Washington

